PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
International Business Machines Corporation
Application No. 16/677,647
Filed: 7 Nov 2019
For: DETERMINING AN AVAILABILITY SCORE BASED ON AVAILABLE RESOURCES AT A FIRST SERVER TO DETERMINE WHETHER TO DIRECT …
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.182, filed March 30, 2022, requesting withdrawal of the terminal disclaimer, filed May 19, 2021.

The petition is GRANTED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

The Office mailed a non-final Office action on February 18, 2021, which rejected claims 26-45 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9,946,618; 10,528,441; 9,703,619; and 9,411,698. Applicant filed a Terminal Disclaimer to Obviate a Double Patenting Rejection Over a ‘Prior’ Patent on May 19, 2021 over U.S. Patent Nos. 9,946,618; 10,528,441; 9,703,619; and 9,411,698.  

Petitioner requests the Office withdraw the May 19, 2021 terminal disclaimer because the claims have been amended to overcome the non-obviousness double patenting rejection over U.S. Patent No. 9,703,619, and applicant has filed a Terminal Disclaimer to Obviate a Double Patenting Rejection Over a ‘Prior’ Patent over the remaining patents, U.S. Patent Nos. 9,946,618; 10,528,441; and 9,411,698.

While the filing and recordation of an unnecessary terminal disclaimer has been characterized as an "unhappy circumstance" in In re Jentoft, 392 F.2d 633, 157 USPQ 363 (CCPA 1968), there is no statutory prohibition against nullifying or otherwise canceling the effect of a recorded terminal disclaimer which was erroneously filed before the patent issues. Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of an erroneously filed recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer. The issue on petition to withdraw a recorded terminal disclaimer is whether or not the recorded terminal disclaimer is applicable to one or more claims.

The pivotal issue in a petition to withdraw a recorded terminal disclaimer is whether the recorded terminal disclaimer is applicable to one or more claims. The undersigned has consulted with the examiner of record, who states with respect to U.S. Patent No. 9,703,619, that the terminal disclaimer filed May 19, 2021, does not apply to any claim currently of record. Specifically, Examiner McCarthy states the present amended, independent claims overcome the double patenting rejection, in that the cited patent (9,703,619) does not claim performing a failover from the first server to the second server in response to the availability score having a severity level indicating a system failure.

A Terminal Disclaimer to Obviate a Double Patenting Rejection Over a ‘Prior’ Patent over U.S. Patent Nos. 9,411,698, 10,528,441, and 9,946,618 was filed on March 30, 2022.

In light of the above discussion, the terminal disclaimer filed on May 19, 2021 is hereby WITHDRAWN.  

Technology Center AU 2113 has been advised of this decision.  The application is being referred to the Technology Center for further action in light of this decision, including withdrawal of the terminal disclaimer filed on May 19, 2021.

Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET